Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 1 of 18 PAGEID #: 701




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

HANNIBAL DEVELOPMENT, LLC
d/b/a HANNIBAL DEVELOPMENT
PARTNERS, LLC

                 Plaintiff,                    Case No. 2:18-cv-1265
                                               Judge Edmund A. Sargus, Jr.
         v.                                    Magistrate Judge Elizabeth P. Deavers

LACKAWANNA TRANSPORT
COMPANY
d/b/a WETZEL COUNTY LANDFILL


                 Defendant.

                                      OPINION AND ORDER

         This matter was before the Court for a bench trial on July 22, 2021. The Court now sets

forth its findings of fact and conclusions of law in accordance with Federal Rule of Civil Procedure

52(a).

                                           I. Background

         In the Joint Final Pretrial Order, the parties agreed to the following summations of the

parties’ claims:

         1. Plaintiff Hannibal Development, LLC (“Hannibal”) has alleged that it had an oral

              agreement with Defendant Lackawanna Transport Company (“Lackawanna”), doing

              business as Wetzel County Landfill, to deliver alumina waste material to Lackawanna

              without charge because Lackawanna could use the material for landfill solidification

              purposes. In the Amended Complaint, Hannibal has set forth claims for breach of

              contract, fraudulent misrepresentation, and negligent misrepresentation.




                                                  1
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 2 of 18 PAGEID #: 702




        2. Lackawanna claims that Hannibal owes it the principal sum of $205,493.29, inclusive

            of $56,725.15 in solid waste assessment fees. These sums arise from Hannibal shipping

            approximately 5,279.10 tons of alumina to the Wetzel County Landfill through various

            third-party shipping companies from June 19, 2018 to August 23, 2018. Lackawanna

            has asserted counterclaims for an action on account and unjust enrichment.

            Lackawanna argues that, pursuant to this Court’s Opinion and Order on summary

            judgment (ECF No. 32), its action on account has been recognized as a contract

            implied-in-fact claim. Hannibal disagrees.

        At trial, the Court heard testimony from Hannibal’s witnesses Eric Spirtas, the owner of

Hannibal, and Tim Hayes, Esq., an attorney for Hannibal who withdrew as counsel of record in

this case prior to trial. The Court also heard testimony from Lackawanna’s witnesses, Ryan Inch,

Thomas Sassman, and William Fox, Jr., Esq. Finally, the parties stipulated to the admission of the

deposition transcript of David Pritt, a central witness as to the alleged oral agreement between

Hannibal and Lackawanna. (ECF No. 58.) Plaintiff’s Exhibits A through P (“Pl.’s Exs.”) and

Defendant’s Exhibits 1–19 (“Def.’s Exs.”) were admitted into the record by stipulation of the

parties. (Id.) Defendant’s Exhibit 20, the affidavit of Eric Spirtas (already in the record at ECF

No. 27-1), was also admitted at trial without objection.

                                         II. Findings of Fact

        The evidence in this case consists of the sworn testimony of the witnesses who testified at

trial, the sworn deposition testimony of David Pritt, and all the exhibits received into evidence.

The Court will make inferences and deductions from the evidence based on reason and common

sense. As the finder of fact in this case, the Court is the sole judge of the credibility of the witnesses

and the weight their testimony deserves. The Court may be guided by the appearance and conduct



                                                    2
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 3 of 18 PAGEID #: 703




of a witness, or by the way a witness testifies, or by the character of testimony given, or by evidence

to the contrary of testimony given.

   A. The Parties

       1. Hannibal Development, LLC

       Hannibal is a Delaware limited liability company with its principal place of business in

Hannibal, Ohio. Eric Spirtas formed Hannibal to acquire the defunct Ormet refinery in Monroe

County, Ohio at a bankruptcy auction. The Ormet refinery was a large manufacturer of aluminum.

Spirtas wanted to redevelop and sell that industrial property. As part of the redevelopment,

Hannibal needed to remove and dispose of several types of waste. That included several thousand

tons of alumina, the primary ingredient of aluminum. Alumina is a solid material similar in

appearance to sand. This case is about Hannibal’s removal of that alumina from the property and

shipment of that alumina to Lackawanna (doing business as the Wetzel County Landfill).

       2. Lackawanna Transport Co. (d/b/a Wetzel County Landfill)

       Lackawanna is a West Virginia corporation and is the owner/permittee of the Wetzel

County Landfill in New Martinsville, West Virginia. Lackawanna is owned by Pasquale Mascaro.

Mascaro and his three brothers also own J.P. Mascaro & Sons, a corporation headquartered in

Audoban, Pennsylvania performing solid waste disposal and recycling services. In 2018, at the

time the dispute between Hannibal and Lackawanna arose, the J.P. Mascaro & Sons website

represented that it controlled “22 operating divisions.” (Pl.’s Ex. N.) However, the 22 operating

divisions referenced are not actually divisions of J.P. Mascaro & Sons. Rather, each “division” is

a separate corporation owned by one or more of the Mascaro brothers. The corporations each

utilize shared accounting, human resources, legal, and other services through the J.P. Mascaro &

Sons corporation. Lackawanna (the Wetzel County Landfill) is one of those 22 companies.



                                                  3
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 4 of 18 PAGEID #: 704




   B. Hannibal Agreement with David Pritt to Ship Alumina to the Wetzel County Landfill

       Another one of the companies under the J.P. Mascaro & Sons corporate umbrella is Solid

Waste Services of West Virginia, Inc. (“SWSWV”). SWSWV performs waste collection and

transportation services. SWSWV and Lackawanna are distinct legal entities, each wholly owned

by Pasquale Mascaro. Like Lackawanna, SWSWV utilizes shared services through the J.P.

Mascaro & Sons corporate office. In 2018, SWSWV was listed on the J.P. Mascaro & Sons

website as one of the company’s “hauling divisions,” and the Wetzel County Landfill was listed

as one of “our facilities.” (Pl.’s Exs. G–H.)

       The parties stipulated that, prior to the events giving rise to this dispute, Hannibal shipped

numerous truckloads of waste materials from the old refinery to the Wetzel County Landfill and

that Hannibal paid Lackawanna for disposal services. During that time, Hannibal arranged for

waste disposal at the Wetzel County Landfill through David Pritt. David Pritt was the general

manager of SWSWV during the time Hannibal was engaged in transportation of waste to the

Wetzel County Landfill. (Deposition of David Pritt 7:16–8:3.) But Pritt was Hannibal’s only point

of contact for Hannibal disposing of waste at the Wetzel County Landfill.

       Spirtas testified credibly that he believed Pritt to be the general manager of Lackawanna

because Pritt was the only individual with whom Hannibal had contact in disposing of waste at the

Wetzel County Landfill. Unbeknownst to Spirtas, Pritt was only the general manager of SWSWV

and did not work for Lackawanna (the Wetzel County Landfill). Spirtas never had contact with

anyone working for Lackawanna or J.P. Mascaro & Sons. Pritt’s primary point of contact in

dealing with Hannibal was an employee named Steve Garner. (Pritt Dep. 11:10–12.) Garner did

not testify at trial. Pritt, after talking to Hannibal, would arrange for disposal of Hannibal’s waste




                                                  4
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 5 of 18 PAGEID #: 705




at the Wetzel County Landfill through Terry Gadd, the environmental compliance manager at J.P.

Mascaro & Sons. (Def.’s Ex. 19.)

       Sometimes, rather than just disposing of solid waste in the landfill, a landfill can reuse the

solid waste for solidifying liquid waste—a “beneficial reuse” of that waste. Spirtas, throughout

his career developing industrial properties, has routinely shipped waste to landfills for beneficial

reuse. According to Spirtas, landfills do not expect to be paid when accepting materials intended

for beneficial reuse because waste that a landfill accepts for beneficial reuse is not a revenue

generator and therefore not a tax generator. Spirtas often ships waste to landfills for free pursuant

to an oral agreement with a particular landfill that it will use the waste for a beneficial reuse.

       Spirtas—believing that Pritt was the general manager of Lackawanna—testified that Pritt

told him that Lackawanna would accept alumina free of charge for purposes of beneficial use.

Hannibal began shipping alumina to the Wetzel County Landfill in June of 2018 pursuant to that

agreement. During his September 2019 deposition, Pritt denied that he ever agreed with Hannibal

that the Wetzel County Landfill would accept alumina free of charge. Pritt testified that he only

agreed with Steve Garner to discount the trucking fee for transporting alumina to the Wetzel

County Landfill through SWSWV—the company for which Pritt worked. Pritt testified that he

did not have authority to accept waste for the Wetzel County Landfill. (Id. at 17:24–18:4.) Pritt

claimed that Hannibal asked him about the Wetzel County Landfill using the alumina for

solidification and that he sent an email to Terry Gadd, but that he never heard back because he was

let go “shortly after” he asked about it. (Id. at 13:16–24.)

       Pritt emailed Gadd on May 17, 2018 stating that he met with Garner and that Garner

“enquired about disposing of several hundred pounds of alumina” as well as “400–450 tons of

Carbon[.]” (Def.’s Ex. 19.) Pritt also stated, “I was curious if alumina is a material we could



                                                   5
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 6 of 18 PAGEID #: 706




accept as it is non hazardous waste and it’s in powered [form] . . . may be a good mixer for our

mud.”    (Id.)   Gadd responded that Lackawanna would need a Material Safety Data Sheet

(“MSDS”) for the alumina. (Id.) Gadd does not mention accepting the alumina for solidification

or that Lackawanna would accept it for free. One week later, Pritt sent Gadd an email with the

alumina MSDS and stated that Hannibal “would like to begin as soon as we are able.” (Id.) A

week after that, on May 31, 2018, Pritt emailed Gadd again, stating, “I was just wondering how

we were looking for Hannibal Development and their Alumina?” (Id.) Pritt followed up again on

June 12, 2018 asking if “we heard anything in regards to hauling alumina from this customer to

Wetzel?” (Id.) Pritt followed up a final time on July 3, 2018. Gadd then internally created two

different types of contracts for Hannibal; one for carbon blocks hauled to the Wetzel County

Landfill through a Hannibal-selected third party (#6497), the other carbon blocks hauled to the

Wetzel County Landfill by SWSWV (#3060). (Id.) The emails do not mention setting up a

contract specifically for alumina or that alumina would be accepted for solidification.

        On May 31, 2018, Steve Garner, on behalf of Hannibal, completed and signed a “West

Virginia Department of Environmental Protection Waste Characterization Form” identifying

Hannibal as the generator of the waste. (Def.’s Ex. 1.) Attached to that form, Terry Gadd

completed and signed an “Application for Minor Permit Modification” on June 1, 2018 on behalf

of Lackawanna. (Id.) The Application for Minor Permit Modification states, “Landfill hereby

applies for a minor permit modification to dispose of the special waste characterized by this Waste

Characterization Form and attached documents.” (Id.) An application for a permit modification

is necessary any time new waste is being disposed of in a landfill. The West Virginia Department

of Environmental Protection granted Lackawanna a minor permit modification for “disposal” of

the alumina at the Wetzel County Landfill. (Def.’s Ex. 2.) The application form does not mention



                                                 6
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 7 of 18 PAGEID #: 707




beneficial reuse or solidification. But it is unclear whether “disposal” as used in the permit

modification could also include beneficial reuse; after all, solidifying liquid waste with a solid

waste and disposing of the mixture still results in disposal of the original solid waste. Importantly,

however, the permit modification indicated that the disposal of the alumina would “not be

exempted from assessment fees”—state and local taxes—“and must be included in the monthly

tonnage calculations.” (Id.) That Lackawanna had to pay taxes on the disposal of alumina shows

that Lackawanna intended to charge Hannibal for disposal.

         Hannibal began shipping alumina to the Wetzel County Landfill on June 19, 2018. (Def.’s

Ex. 4.) Lackawanna disposed of that waste and did not use it for solidification. Lackawanna paid

taxes on the disposal of alumina consistent with the permit modification. Hannibal shipped

alumina to Lackawanna every week from June 19, 2018 to August 23, 2018. Lackawanna sent

weekly invoices to Hannibal for the costs of disposal under contract, including the amount paid in

taxes for each disposal. (Def.’s Exs. 4–13.) Spirtas testified that Hannibal arranged for the

transportation of the alumina using third-party shipping companies. The invoices show that

Lackawanna billed Hannibal under contract #6497, the contract Terry Gadd established for

“carbon blocks” hauled from Hannibal to the landfill by third-party shipping companies (as

opposed to SWSWV). (Def.’s Exs. 4–13, 19.)

         After Lackawanna sent Hannibal the first few invoices, Spirtas became aware that

Lackawanna was billing Hannibal for disposal of the alumina. Spirtas testified that he immediately

called David Pritt and that Pritt told him he had it taken care of. 1 Hannibal continued shipping

alumina, and Lackawanna continued to dispose of the alumina and invoice Hannibal for disposal.


         1
          Lackawanna objected to Spirtas’s testimony about this phone call on grounds that Pritt’s statement is
hearsay. This statement is not hearsay because the Court does not consider it for the truth of the assertion that Pritt
did have the matter taken care of. Rather, the Court considers Pritt’s statement because it is relevant to show the
reasonableness of Spirtas’s belief that Pritt was an agent of Lackawanna. See Part III.A.2, infra.

                                                          7
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 8 of 18 PAGEID #: 708




In late July, after Hannibal received another group of invoices, Spirtas called Pritt’s number again,

but someone else at the landfill answered the phone. Spirtas’s testimony is consistent with Pritt’s

testimony that his employment was terminated around July 20, 2018. (Pritt Dep. 14:13–14.)

       Hannibal continued to ship alumina through August 23, 2018.                (Def.’s Ex. 13.)

Lackawanna continued to accept, dispose of, and bill Hannibal for disposal of the alumina. (Id.)

In total, Hannibal shipped over 5000 tons of alumina to the Wetzel County Landfill, leading to a

total amount of $205,493.29 in unpaid invoices. Hannibal does not dispute that amount and does

not dispute that it received Lackawanna’s invoices and did not pay those invoices. Ryan Inch, the

director of engineering for J.P. Mascaro & Sons and its related companies, was responsible for

ensuring that Lackawanna has proper resources to solidify waste at the Wetzel County Landfill.

Inch testified credibly that he did not approve the acceptance of alumina from Hannibal for

solidification in June, July, or August of 2018.

       In March of 2019, Pritt spoke over the phone with Hannibal attorney Tim Hayes about the

alleged oral agreement. While on the phone, Hayes prepared an affidavit for Pritt’s signature

reflecting the information Pritt told Hayes during the conversation. The affidavit states that Pritt

was the general manager of SWSWV and that:

       ***

       8.     In my capacity as General Manager of SWSWV, one of my duties was to
       arrange for customer transportation and disposal services with respect to WCL.

       9.     My duties also included arranging for the acquisition of solidification
       material to be utilized by WCL.

       10.   Hannibal Development Partners (“HDP”) was a customer with whom I
       worked with respect to WCL.

       11.     In the Spring of 2018, Steven Garner, the Operations Manager for HDP, and
       I had discussions regarding WCL’s possible utilization of HDP’s alumina waste for
       solidification purposes.

                                                   8
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 9 of 18 PAGEID #: 709




       12.    I told Steven Garner that WCL might well be interested acquiring the
       alumina waste and I paid a site visit to HDP’s industrial site to inspect the material.
       Based upon my inspection of the product, I told Steven Garner that WCL would
       accept the alumina waste for solidification purposes if HDP would transport the
       alumina waste to WCL at the expense of HDP.

       13.    Steven Garner and I, on behalf of WCL, reached agreement that HDP
       would transport alumina waste to WCL at HDP’s expense and WCL would accept
       the product from HDP without charge to HDP.

       14.   Pursuant to this agreement, HDP commenced shipping alumina waste to
       WCL in June 2018 and continued doing so at least through approximately July 17,
       2018 when I stopped working for SWSWV.

       15.    In my capacity as General Manager of SWSWV, I had authority to reach
       agreements with WCL customers as to transportation, disposal and solidification
       matters.

       16.    HDP does not owe WCL any disposal charges for the alumina waste that it
       delivered to WCL by virtue of the agreement that I made on behalf of WCL with
       HDP.

(Pl.’s Ex. A.) After preparing the affidavit for Pritt’s signature, Hayes emailed Pritt on March 5,

2019: “Please review the attached draft affidavit at your convenience. If any information in the

draft affidavit is not accurate, please let me know and I will make necessary changes.” (Pl.’s Ex.

B.) Pritt did not respond immediately. Hayes sent Pritt follow-up emails on March 13 and March

20. (Pl.’s Ex. C.) On April 2, Pritt emailed Hayes back and stated, “Tim, Please take out number

9. It was not necessarily my ‘duty’ to acquire solidification material but more so an opportunity.

However, with that being said, it was every manager’s responsibility to save the company money!”

(Id.) Hayes deleted paragraph 9 and emailed Pritt back that same day asking Pritt to sign the

updated affidavit and have the signature notarized. (Pl.’s Ex. C.) Pritt replied: “Thank you, I will

get this printed, signed and notarized today.” (Pl.’s Ex. D.) Pritt did not follow through on his

statement.



                                                 9
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 10 of 18 PAGEID #: 710




       One week later, on April 9, Pritt sent Eric Spirtas a request for payment on the app Venmo

in the amount of $7,500 with the description: “Consultation fees for work completed, we’ll get this

final paperwork emailed within the hour and I will overnight the hard copy!” (Pl.’s Ex. E.) Pritt

was not performing any work for Hannibal at that time. Spirtas did not pay Pritt’s Venmo request.

And Pritt never signed and returned the affidavit to Hayes.

       During Pritt’s deposition in September 2019, five months after his conversation with

Hayes, Pritt denied the accuracy of nearly all the information in the unsigned affidavit. (Pritt. Dep.

26:12–32:19.) Recall that when Hayes asked Pritt to review the accuracy of the affidavit, Pritt

responded only that Hayes needed to take out paragraph 9 because it “was not necessarily [Pritt’s]

‘duty’ to acquire solidification material but more so an opportunity,” and then told Hayes that he

would “get [the affidavit] printed, singed and notarized today.” (Pl.’s Ex. B–D.) During his

deposition, Pritt was asked why he only requested paragraph 9 to be deleted if the entire affidavit

was inaccurate. Pritt claimed that he “hadn’t actually looked at the document” and that he was

“replying honestly driving down the road from [his] cell phone while talking to [Hayes] on the

speaker.” (Pritt Dep. 33:13–20.) Pritt claims that he raised concerns with the affidavit to Hayes

“multiple times.” (Id. at 32:20–22.)

       The Court does not find Pritt’s testimony credible for several reasons. First, Pritt’s claim

that he “hadn’t actually looked at the document” is inconsistent with his specific request to remove

paragraph 9 because it was not his “duty” to acquire material for solidification. Pritt’s request to

remove paragraph 9—but no other paragraphs—creates a strong inference that Pritt did review the

document and did not take issue with the accuracy of paragraphs 10 through 16 of the original

draft. (See Pl.’s Ex. A.)




                                                 10
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 11 of 18 PAGEID #: 711




       Second, Hayes testified that Pritt’s statement that he raised concerns to Hayes “multiple

times” was not truthful and that the affidavit accurately reflected what Pritt told him on the phone.

And the Court finds Hayes’s testimony credible. Hayes’s testimony is consistent with emails

showing that Hayes followed up with Pritt multiple times after March 5, 2019 but did not hear

from Pritt until Pritt responded to Hayes on April 2 and asked Hayes to delete only paragraph 9.

(See Pl.’s Exs. B–D.) After Hayes replied that he deleted paragraph 9 per Pritt’s request, Pritt

responded within the hour and did not raise any other issues with the accuracy of the affidavit.

       Third and finally, Pritt’s Venmo request to Spirtas for $7,500 for “consultation fees” sent

on April 9, 2019 can only be viewed as an attempt by Pritt to secure payment from Hannibal for

completing the affidavit. Pritt was not performing consultation work for Hannibal at that time.

Based on Spirtas’s testimony and the temporal proximity of the Venmo request and Pritt’s

conversation with Hayes, Pritt’s reference to “final paperwork” and that he would “overnight the

hard copy” could only refer to the affidavit Hayes prepared for Pritt’s signature. Each of these

inconsistencies with Pritt’s deposition testimony lead to the inference that Pritt did not fail to sign

and notarize the affidavit because he believed it was inaccurate; he failed to sign and notarize the

affidavit because Spirtas did not complete his request for payment in exchange for his testimony.

       Thus, Pritt’s testimony that he did not reach an agreement with Hannibal regarding the

Wetzel County Landfill using the alumina for solidification is not credible. Weighing the credible

testimony of Spirtas and Hayes against Pritt’s testimony, the Court finds that Hannibal reached an

agreement with David Pritt under which the Wetzel County Landfill would accept Hannibal’s

alumina free of charge for use as a solidifier. There is no evidence, however, that anyone working

for Lackawanna or J.P Mascaro & Sons knew of or approved Pritt’s agreement with Hannibal.




                                                  11
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 12 of 18 PAGEID #: 712




                                     III. Conclusions of Law

       Hannibal asserts claims for breach of contract, fraudulent misrepresentation, and negligent

misrepresentation against Lackawanna based on the oral agreement reached between Hannibal and

David Pritt. Lackawanna counterclaims for account and unjust enrichment. Having found that

Hannibal did reach an agreement with Pritt that Lackawanna (the Wetzel County Landfill) would

accept Hannibal’s alumina free of charge, the Court must now answer the legal question of whether

David Pritt had the authority to bind Lackawanna to that agreement.

       The evidence does not show that Pritt had authority to bind Lackawanna to the oral

agreement between Pritt and Hannibal. Lackawanna therefore is not a party to the agreement

between Pritt and Hannibal. Instead, Hannibal and Lackawanna formed a contract implied in fact

for disposal of the alumina; Hannibal is therefore liable on Lackawanna’s counterclaim for

account.

   A. David Pritt did not have authority to bind Lackawanna to the agreement between
      Pritt and Hannibal.

       A principal is bound by the acts of an agent acting within the scope of the agent’s authority.

Damon’s Missouri, Inc. v. Davis, 590 N.E.2d 254, 257 (Ohio 1992). An agent can bind the

principal to a contract when it has actual authority to do so, express or implied. Id. An agent can

also bind the principal to a contract when the agent has apparent authority to do so. Master Consol.

Corp. v. BancOhio Natl. Bank, 575 N.E.2d 817, 822 (Ohio 1991). Hannibal contends that,

regardless of whether Pritt had actual authority to bind Lackawanna to the agreement, Pritt had

apparent authority to bind Lackawanna to the agreement. The Court will analyze both actual and

apparent authority.




                                                12
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 13 of 18 PAGEID #: 713




       1. David Pritt did not have actual authority to bind Lackawanna.

       Actual authority can be express or implied. Damon’s Missouri, Inc., 590 N.E.2d at 257.

Express authority is “directly granted to or conferred upon the agent or employee in express terms

by the principal, and it extends only to such powers as the principal gives the agent in direct

terms[.]” Id. (citing Master Consolidated Corp., 575 N.E.2d at 820). Here, there is no evidence

that Lackawanna “granted to or conferred upon” Pritt “in express terms” the authority to agree

with Hannibal that Lackawanna would accept the alumina free of charge for solidification. Thus,

Pritt did not have express authority to bind Lackawanna to the agreement with Hannibal.

       Pritt also lacked implied authority to bind Lackawanna to the agreement.               Implied

authority, “[u]nless its extent is expressly limited by the principal, . . . is that authority which is

incidental and necessary for the agent to carry into effect the powers expressly conferred upon him

by the principal.” Kaplan Trucking Co. v. Grizzly Falls Inc., 86 N.E.3d 845, 853 (Ohio Ct. App.

2017) (citation omitted). Pritt was the general manager of SWSWV, a different corporation than

Lackawanna. While the emails between Pritt and Terry Gadd show that Pritt worked to bring

business into Lackawanna through SWSWV, there is no evidence that Lackawanna, or anyone

with authority to bind Lackawanna, expressly authorized Pritt to act as an agent of Lackawanna.

Therefore, Pritt could not have had actual implied authority because the purported principle did

not expressly confer any power at all upon him.

       2. David Pritt did not have apparent authority to bind Lackawanna.

       An agent can also bind a principal to a contract if the agent has apparent authority to bind

the principal. Apparent authority is the “power to affect the principal’s legal relations by

transactions with third persons arising from the purported principal’s representations to such third

persons.” 1 CV Ohio Jury Instructions 423.01 cmt. 7. For a principal to be bound by an agent



                                                  13
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 14 of 18 PAGEID #: 714




under the theory of apparent authority, the evidence must show that: (1) “the principal held the

agent out to the public as possessing sufficient authority to embrace the particular act in question,

or knowingly permitted him to act as having such authority, and (2) that the person dealing with

the agent knew of the facts and acting in good faith had reason to believe and did believe that the

agent possessed the necessary authority.” Master Consol. Corp., 575 N.E.2d at 822 (citations

omitted). Importantly, the apparent authority of an agent “is to be determined by the act of the

principal and not by the acts of the agent; a principal is responsible for the acts of an agent within

his apparent authority only where the principal himself by his acts or conduct has clothed the agent

with the appearance of the authority and not where the agent’s own conduct has created the

apparent authority.” Id.

       Hannibal presented evidence that the J.P. Mascaro & Sons website held out SWSWV

(Pritt’s employer) and Lackawanna (the purported principal here) as being “divisions” within the

J.P. Mascaro & Sons corporation. (Pl.’s Exs. G–I.) J.P. Mascaro & Sons, SWSWV, and

Lackawanna also used the same logo publicly. (Id.) This evidence tends to show that Lackawanna

was held out to the public as being part of the same company as Pritt, and that Pritt as general

manager of one division of J.P. Mascaro & Sons would have authority bind Lackawanna to a

contract to accept waste for a beneficial reuse. But, even assuming that Lackawanna held Pritt

“out to the public as possessing sufficient authority” to bind Lackawanna to a contract, Hannibal

did not present evidence that “the person dealing with” Pritt “knew of [those] facts[.]” Master

Consol. Corp., 575 N.E.2d at 822. That missing link in the chain is fatal to Hannibal’s argument

that Pritt had apparent authority to bind Lackawanna to the agreement at issue.

        Pritt delt with two people at Hannibal: Steve Garner and Eric Spirtas. Garner did not

testify at trial, so there is no evidence to show what Garner did or said when dealing with Pritt.



                                                 14
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 15 of 18 PAGEID #: 715




Spirtas testified, and was equivocal, that he only dealt with Pritt regarding the Wetzel County

Landfill. Spirtas “in good faith had reason to believe and did believe that” Pritt “possessed the

necessary authority” to bind Lackawanna to a contract. Id. But Hannibal did not present evidence

that Spirtas ever relied on any representations made by Lackawanna or J.P. Mascaro & Sons, such

as those on the website, in forming his belief that Pritt was the general manager of Lackawanna.

Spirtas’s belief in Pritt’s authority came only from the acts and representations of Pritt himself.

And the conduct of the purported agent alone cannot create apparent authority to bind a purported

principal. Id.; Loyer v. Signature Healthcare of Galion, 66 N.E.3d 779, 784 (Ohio Ct. App. 2016).

Because Hannibal did not rely on any acts or conduct of Lackawanna in forming the belief that

Pritt had authority to bind Lackawanna, Pritt did not have apparent authority to bind Lackawanna

to the oral agreement between Pritt and Hannibal. See Master Consol. Corp., 575 N.E.2d at 822.

        In sum, Pritt did not have either actual authority or apparent authority to bind Lackawanna

to the agreement that Lackawanna would accept Hannibal’s alumina free of charge for

solidification. Lackawanna therefore is not liable for breach of contract because it was not a party

to the agreement between Hannibal and Pritt. 2 For the same reason, Lackawanna is not liable on

Hannibal’s alternative claims for fraudulent misrepresentation and negligent misrepresentation

because those claims are also based on Pritt’s representation and not those of Lackawanna.

    B. Hannibal and Lackawanna had a contract implied-in-fact under which the Wetzel
       County Landfill would dispose of alumina and charge for that service.

    The Court turns next to Lackawanna’s counterclaim for account based on the unpaid invoices.

Lackawanna claims that Hannibal owes it the balance of the unpaid invoices it sent to Hannibal




       The Court passes no judgment on whether Hannibal could maintain a breach of contract claim against
        2

SWSWV based on the agreement between Hannibal and Pritt.

                                                   15
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 16 of 18 PAGEID #: 716




for disposal of the alumina Hannibal shipped to the Wetzel County Landfill in June, July, and

August 2018.

       An “account” is “an unsettled claim or demand by one person against another, based upon

a transaction creating a debtor and creditor relation[ship] between the parties.” Johncol, Inc. v.

Cardinal Concession Servs., L.L.C., 101 N.E.3d 1014, 1019 (Ohio Ct. App. 2017) (citation

omitted). An action on account constitutes a breach of contract claim. Id. When a defendant in

an action on account disputes the existence of a contract, the plaintiff must “prove all the elements

of a cause of action for breach of contract.” AMF, Inc. v. Mravec, 440 N.E.2d 600, 603 (Ohio Ct.

App. 1981). To establish a breach of contract, the plaintiff must prove (1) that there was a binding

agreement; (2) that the nonbreaching party performed; (3) that the other party failed to perform its

contractual obligations; and (4) that the nonbreaching party suffered damages. Carbone v. Nueva

Constr. Grp., L.L.C., 83 N.E.3d 375, 380 (Ohio Ct. App. 2017) (citing Fin. Corp. v. Nationwide

Mut. Ins. Co., 684 N.E.2d 1261 (Ohio Ct. App. 1996)). Only the first element is at issue here:

whether there was a binding agreement. The parties do not dispute that Lackawanna performed

disposal services and that Hannibal received the invoices for those services and did not pay.

       It “is well-established that there are three classes of simple contracts: express, implied in

fact, and implied in law.” Legros v. Tarr, 540 N.E.2d 257, 263 (Ohio 1989) (citing Hummel v.

Hummel, 14 N.E.2d 923, 925–26 (Ohio 1938)). Here, as discussed on Hannibal’s breach of

contract claim, Hannibal and Lackawanna never reached an express oral or written agreement

regarding disposal of the alumina at the Wetzel County Landfill. Lackawanna therefore proceeds

on the theory that it had a contract implied in fact with Hannibal.

       “An implied-in-fact contract is characterized by a meeting of the minds like an express

contract; however, the implied-in-fact contract is established through an evaluation of the



                                                 16
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 17 of 18 PAGEID #: 717




surrounding facts and circumstances rather than written or spoken words.” Staffilino Chevrolet,

Inc. v. Balk, 813 N.E.2d 940, 950 (Ohio Ct. App. 2004). In contract law, “courts properly consider

only objective manifestations of intent.” Nilavar v. Osborn, 711 N.E.2d 726, 733 (Ohio Ct. App.

1998), modified on reconsideration (May 12, 1998). Because assent to contract “is to be judged

objectively, the modern law properly construes both acts and words as having the meaning which

a reasonable person present would ascribe to them in view of the surrounding circumstances.” Id.

(citing 1 Williston, Contracts 244, Section 4:2 (4th ed. 1990)).

       “When services are rendered, work performed, or materials furnished by one person for

another,” for which a reasonable person would expect to be paid, the law “presumes that such

services were given and received in the expectation of being paid for and implies a promise to pay

what they are reasonably worth.” 18 Ohio Jur. 3d Contracts § 258 (June 2021 update). For

example, if a person brings an item into a repair shop and says “I want it fixed,” and the shop

repairs the item, an implied contract is formed because a reasonable person would believe from

the circumstances that the person’s intent was to pay for the repair work. Little v. Meranda, No.

CA95-04-009, 1995 WL 669933, at *2 (Ohio Ct. App. Nov. 13, 1995).

       In this case, Hannibal’s act of shipping over 5000 tons of alumina and Lackawanna

performing disposal services for the alumina created a contract implied in fact under which

Hannibal promised to pay for Lackawanna’s disposal services. Prior to the shipments of alumina,

Hannibal had paid Lackawanna for disposal of numerous truckloads of waste. Hannibal and

Lackawanna never discussed Lackawanna accepting alumina free of charge.              Lackawanna

obtained a Minor Permit Modification permitting “disposal of [the alumina] at the Wetzel County

Landfill.” (Def.’s Exs. 1–2.) And Lackawanna was required to pay taxes on the disposal of

alumina. (Id.) Even though Spirtas called twice to dispute the invoices, he did not speak to



                                                17
Case: 2:18-cv-01265-EAS-EPD Doc #: 67 Filed: 08/04/21 Page: 18 of 18 PAGEID #: 718




someone other than David Pritt until his second call in late July 2018. Nonetheless, knowing that

Hannibal was being invoiced, Hannibal continued to ship—and Lackawanna continued to accept

and dispose of—the alumina until August 23, 2018. (Def.’s Ex. 13.) A reasonable person in

Lackawanna’s position would thus expect that Hannibal intended for Lackawanna to dispose of

the alumina and that Hannibal intended to pay for disposal services as it did with all other waste

shipped to the Wetzel County Landfill from the old refinery.

          Accordingly, because Lackawanna performed disposal services and because Hannibal has

not paid, Hannibal breached the implied-in-fact contract between the two parties. Thus, Hannibal

is liable on Lackawanna’s counterclaim on account and must pay the outstanding balance of

$205,493.29 in unpaid invoices. 3

                                             IV. Conclusion

          For the foregoing reasons, the Clerk is directed to close this case and to ENTER

JUDGMENT as follows:

    (1)       Defendant Lackawanna Transport Company is not liable on Plaintiff Hannibal

              Development, LLC’s claims for breach of contract, fraudulent misrepresentation, and

              negligent misrepresentation.

    (2)       Plaintiff Hannibal Development, LLC is liable on Defendant Lackawanna Transport

              Company’s counterclaim on account. Plaintiff shall pay $205,493.29 in damages to

              Defendant.

          IT IS SO ORDERED.

8/4/2021                                         s/Edmund A. Sargus, Jr.
DATE                                             EDMUND A. SARGUS, JR.
                                                 UNITED STATES DISTRICT JUDGE


          3
           Because Hannibal is liable on Lackawanna’s account claim, the Court need not reach Lackawanna’s
equitable claim for unjust enrichment.

                                                   18
